         Case 1:19-cr-00194-KBJ Document 40 Filed 05/03/20 Page 1 of 3



                           United States District Court
                           For The District of Columbia

 United States of America,


                     v.                               No. 19-cr-194 (KBJ)

 Robert Leake,
              Defendant.

    MOTION TO RENEW AND SUPPLEMENT THE DEFENDANT’S
   EMERGENCY MOTION FOR RELEASE FROM CUSTODY DUE TO
      IMMEDIATE THREAT POSED BY COVID-19 PANDEMIC

      Counsel has requested medical records from the D.C. Jail and is awaiting

those records. In the meantime, however, Counsel has conferred with Mr. Leake

and has been advised that he was prescribed an inhaler for asthma in the

community and has one at the D.C. Department of Corrections. Counsel spoke

with the case manager who arranged the brief legal call, and she allowed Mr.

Leake to return to his unit to get his inhaler. At the conclusion of the call, the case

manager then confirmed to undersigned counsel that Mr. Leake indeed had a D.C.

Jail prescribed inhaler for asthma. Additionally, Counsel was able to verify with

Kiya Branham, who the Court will recall testified at the motions hearing about

caring for Mr. Leake’s children, that she knows that both Mr. Leake and one of his

daughters suffers from asthma. She recalled that on one occasion his daughter was

hospitalized for a collapsed lung and shortly after she was released, Mr. Leake was
         Case 1:19-cr-00194-KBJ Document 40 Filed 05/03/20 Page 2 of 3



hospitalized for a severe asthma attack. She also had in her possession an inhaler

he used to use. Mr. Leake has no objection to the Court obtaining his medical

records directly from the D.C. Jail if the Court believes this level of documentation

is insufficient.

       Counsel has also learned that while Mr. Leake would not be able to live with

his child’s mother, as counsel had originally requested, he could live with a sister

who lives in Maryland. His sister advised that their father passed away this month

and she would like to have the opportunity to grieve with her brother.

       Finally, as the Court is well aware, the COVID-19 crisis at the D.C. Jail has

grown exponentially and the Department has proven unable to handle the crisis.

At least 140 inmates have now contracted the disease. It has gotten so bad that

Counsel understands federally arrested inmates are no longer being taken to the

D.C. Jail and sentenced inmates are not being moved into the BOP. For all of

these reasons as well as the reasons stated in the original motion, Mr. Leake

renews his request to be released pending trial.
Case 1:19-cr-00194-KBJ Document 40 Filed 05/03/20 Page 3 of 3




                                Respectfully submitted,

                                A. J. KRAMER
                                Federal Public Defender

                                _________/s/_________
                                MICHELLE PETERSON
                                Chief Assistant Federal Public Defender

                                _________/s/_________
                                BENJAMIN FLICK
                                Research & Writing Attorney
                                625 Indiana Ave NW, Suite 550
                                Washington, D.C. 20004
                                (202) 208-7500
